930 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM G. WILCOX, D.O., P.C. EMPLOYEE'S DEFINED BENEFITPENSION TRUST, D.O., William Wilcox, D.O., P.C.,Plaintiffs CounterclaimDefendants-Appellants Cross-Appellees,v.UNITED STATES of America, Defendant CounterclaimPlaintiff-Appellee Cross-Appellant,William G. Wilcox, Counterclaim Defendant-Appellant Cross-Appellee,Rubenstein, Isaacs, Bordman & Lax Corporation, Counterclaim Defendant.
No. 90-2014.
United States Court of Appeals, Sixth Circuit.
April 12, 1991.

Before KENNEDY, NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges.

ORDER

1
The government seeks dismissal of this appeal on the ground that the amended judgment appealed from is not a final judgment.  Alternatively, the government requests that the appeal be held in abeyance pending a remand to the district court and entry of a final judgment.  Appellants recognize that the amended judgment is not final and request a stay of this appeal rather than dismissal.


2
In the absence of a final order, this court generally lacks jurisdiction to consider an appeal.    Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220, 1221 (6th Cir.1973) (per curiam).  Generally, the finality requirement must be met as of the date the notice of appeal is filed.    Haskell v. Washington Township, 891 F.2d 132, 133 (6th Cir.1989) (order).  Upon consideration, we conclude that the amended judgment appealed from in this case is not a final judgment.


3
It therefore is ORDERED that this appeal is dismissed without prejudice to any rights the parties may have to bring an appeal after entry of a final judgment.